      Case 1:20-cv-05856-JPO-KHP Document 15 Filed 11/23/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK




 IRENE HECHT, on behalf of herself and all
 others similarly situated,

                             Plaintiff,
                                                   Civil Case Number: 1:20-cv-05856-JPO-KHP
                 -v-

 DAN POST BOOT COMPANY,


                             Defendant.


                                      DISMISSAL ORDER

IT IS HEREBY ORDERED:

       THAT pursuant to the parties’ November 23, 2020 Stipulation of Dismissal, all claims

asserted against Defendant in Civil Action No. 1:20-cv-05856-JPO-KHP, are dismissed with

prejudice; and

       THAT all parties shall bear their own attorneys’ fees and costs incurred in this action.


SO ORDERED THIS _ 23rd           day of November 2020.




                                                                  ___________
                                             HONORABLE J. PAUL OETKEN
                                             UNITED STATES DISTRICT JUDGE
